        Case 1:19-cv-01124-WJ-KK Document 19 Filed 02/20/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DAVID HAROLD HANSON,

       Plaintiff,

vs.
                                                            Civ. No. 19-1124 GBW/KK
FORREST FENN,

       Defendant.

                     ORDER STRIKING “ANSWER AND CROSS-CLAIM
                    OF BRIAN ERSKINE AS INTERVENOR-DEFENDANT”

       THIS MATTER is before the Court sua sponte on its review of the docket. Plaintiff filed

his Complaint against Defendant on December 2, 2019. (Doc. 1.) On December 20, 2019, Brian

Erskine filed a Motion to Intervene. (Doc. 9.) On December 30, 2019, Mr. Erskine filed a document

he titled “Answer and Cross-Claim of Brian Erskine as Intervenor-Defendant.” (Doc. 12.) Mr.

Erskine’s Motion to Intervene (Doc. 9) has not been ruled on by the Court and remains pending.

Therefore, the Court will strike his premature “Answer and Cross-Claim” as improperly filed.

However, to the extent that Mr. Erskine intended to make his proposed answer and crossclaim an

exhibit to his Motion to Intervene as the “pleading that sets out the claim or defense for which

intervention is sought” as required by Federal Rule of Civil Procedure 24(c), he is granted leave

to refile it as an exhibit to his Motion to Intervene, on or before March 4, 2020. See Fed. R. Civ.

P. 24(c) (“A motion to intervene must . . . be accompanied by a pleading that sets out the claim or

defense for which intervention is sought.”).

       IT IS THEREFORE ORDERED that the “Answer and Cross-Claim of Brian Erskine as

Intervenor-Defendant” (Doc. 12) is stricken as improperly filed.
Case 1:19-cv-01124-WJ-KK Document 19 Filed 02/20/20 Page 2 of 2




                                  ____________________________________
                                  KIRTAN KHALSA
                                  UNITED STATES MAGISTRATE JUDGE
